DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 4/10/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 9/22/2022 has been entered.

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are directed towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, 10, and 19 including “executing by the processing unit a neural network inference engine using the predictive model for inferring outputs based on inputs, the outputs comprising an occupancy of the area and at least one other type of environmental data, the inputs comprising the visible image and the thermal image.” 
See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6-11, and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20140139633 A1) (hereinafter Wang) in view of Fan et al. (US 20190187634 A1) (hereinafter Fan).
Regarding claim 1, Wang discloses:
A computing device for inferring via a neural network environmental data of an area of a building [See Wang, ¶ 0033, 0035-0037 discloses the implementation of a neural network in detecting and classifying objects as a person or non-person; See Wang, ¶ 0046 discloses a “detection engine” (discussed in the above passages as being implemented in part per a neural network) monitoring areas of a building (entrance foyers, floors, stairwells, etc.)] based on visible and thermal images of the area, the computing device comprising: [See Wang, Fig. 1 illustrates a “depth sensor” 110 (thermal imager), and “visible camera(s)” 115 (visible imager) obtaining corresponding images of an area 105; See Wang, ¶ 0006, 0044, 0057 discloses obtaining image data from a visible spectrum camera, and combining information with depth image data to increase the accuracy of detection of objects (persons) in a scene.  Particularly, wherein a depth sensor may include an infrared laser projector combined with a monochrome CMOS sensor (or, an infrared/thermal image).]
memory for storing a predictive model of the neural network generated by a neural network training engine; and [See Wang, ¶ 0020-0023, 0025 discloses a “data store” (some manner of hardware memory) being in communication with depth camera, visible light cameras, and wireless communication networks; See Wang, Fig. 2 illustrates “network” 220 in communication with “detection engine” as performing a predictive detection of objects/subjects in a scene.]
a processing unit for: [See Wang, ¶ 0058, 0060 discloses the implementation of various computer processor embodiments; See Wang, Fig. 2 illustrates a server 265.]
determining a visible image of an area based on data received from at least one visible imaging camera; [See Wang, ¶ 0022 discloses obtaining image data from a visible light camera; See Wang, Fig. 1 illustrates visible cameras 115 imaging an area 105.]
Wang does not appear to explicitly disclose:
determining a thermal image of the area based on data received from at least one thermal imaging device; and
executing a neural network inference engine using the predictive model of the neural network for inferring outputs based on inputs, the outputs comprising an occupancy of the area and at least one other type of environmental data, the inputs comprising the visible image and the thermal image.
However, Fan discloses:
determining a thermal image of the area based on data received from at least one thermal imaging device; and [See Fan, ¶ 0018 discloses inputs 136 concern objects inside an observed/surveilled man-made structure. These objects could be humans or animals, or they could be inanimate objects. Tracking 135 of objects can be achieved by various methods. Cameras inside the structure, including both thermal and visible, can be used to capture images which are then analyzed for objects.]
executing a neural network inference engine using the predictive model of the neural network for inferring outputs based on inputs, [See Fan, abstract, ¶ 0016, 0018 discloses the term “machine learning model” is meant to include just a single machine learning model, and accepting objects captured by thermal and visible light cameras as inputs to the machine learning model.  Results (output) from the model are input to a controller which controls an environmental system in the surveilled area commensurately; See Fan, ¶ 0027, 0038, 0051-0055 discloses presenting an input to a machine learning model, which then predicts an output for a particular attribute.  Particularly, that the machine learning model may predict the load on the environmental system or on individual components in the environmental system.] the outputs comprising an occupancy of the area and at least one other type of environmental data, [See Fan, ¶ 0027-0028 discloses predicting various attributes that affect control of the environment, and a controller controlling an environmental system according to such attributes.  For example, a machine learning model may predict a load on an environmental system or component of the environmental system; See Fan, ¶ 0056-0057 discloses using an output (particularly, evaluating the output of a machine learning model) via predicting if an image in a video feed is a person; See Fan, ¶ 0074-0077 discloses effectuating different air conditioning control parameters on the basis of occupancy of a room in a surveilled building/environment.] the inputs comprising the visible image and the thermal image. [See Fan, ¶ 0018 discloses inputs 136 concern objects inside an observed/surveilled man-made structure. These objects could be humans or animals, or they could be inanimate objects. Tracking 135 of objects can be achieved by various methods. Cameras inside the structure, including both thermal and visible, can be used to capture images which are then analyzed for objects.]
In the above citations and throughout the reference as a whole, Wang discloses using a neural network implemented detection engine for monitoring areas and updating a corresponding population count of persons in the areas based on data acquired from visible light cameras and depth sensors / thermal cameras.  As cited above, Wang suggests the use of a neural network in communication with a system of depth sensors and visible light cameras for obtaining image data, extracting objects from the image data, and disseminating target objects as being human or non-human based on a machine learning interface.  While Wang does discuss supplementing depth image data with thermal data images obtained from a thermal camera, it does not appear to explicitly recite at least one temperature value for the area.
Fan discloses noteworthy similarities to Wang, including the context of using obtained visible light images and thermal images coupled with a machine learning system.  Fan as a whole relates to an environment control unit (particularly, drawn to the use case of heating, ventilation, and air conditioning control) that obtains images of an environment, and determines status changes in characteristics of the environment so as to facilitate adaptive control of an air conditioning requirement to occupants of the environment.
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Wang to add the teachings of Fan in order to facilitate said adaptive control of air conditioning requirements via information received from various cameras monitoring an environment and implemented through machine learning models. 

Regarding claim 2, Wang in view of Fan discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
wherein the at least one other type of environmental data comprise at least one of the following: at least one geometric characteristic of the area, [See Wang, ¶ 0052-0054, and Fig. 5 discloses an image frame containing a target moving object in a scene under surveillance, the target object bearing a likeness to human shapes/features.  See Wang, ¶ 0041 discloses calculating a size of a detected object (a size interpreted as being at least a geometric characteristic.] a human activity in the area, [See Wang, ¶ 0049, 0057 discloses detecting motion, and counting the number of people entering and leaving an area.]
Fan discloses:
at least one temperature value for the area, [See Fan, ¶ 0017 discloses that environmental data captured by sensors that monitor an environment within a man-made structure include temperature, humidity, pressure, air quality, etc.] and at least one luminosity value for the area. 
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 6, Wang in view of Fan discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
wherein the occupancy of the area comprises the number of persons present in the area or a determination whether the area is occupied or not. [See Wang, ¶ 0036 discloses a counting inference component per a detection engine to update a count of persons in a scene, wherein a scene population is interpreted as “environmental data” insofar as a count of persons in a scene is reflective of data of an environment under surveillance.]

Regarding claim 7, Wang in view of Fan discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
wherein the at least one other type of environmental data comprise a human activity in the area, the human activity in the area comprising at least one of the following: a type of the area and a posture of persons present in the area. [See Wang, ¶ 0046 discloses that for a building under surveillance, multiple rooms may be monitored by the camera system, and that for different locations (entrance foyers, floors, stairwells, or “types” of an area), a neural network server may derive a consolidated count for a subset of locations associated with the building.]

Regarding claim 8, Wang in view of Fan discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Fan discloses:
wherein the processing unit further generates one or more commands for controlling a controlled appliance based at least on the inferred occupancy of the area and the at least one other type of inferred environmental data. [See Fan, ¶ 0025-0026, 0027-0030 discloses the control system 150 receives these different data, processes 152 them and controls 159 the environmental system 110 accordingly. For an HVAC system, it may adjust the amount of heating or cooling provided. For air circulation and air filtration systems, the controller 159 may adjust fan speeds, the position of dampers and valves in the duct work, recirculation routes, or the amount or type of filtration. Lighting systems may be adjusted with respect to lighting level or lighting color. The controller 159 may also adjust interactions with the external surroundings. For example, lowering, retracting, or otherwise controlling shades, blinds, skylights and light pipes can be used to regulate the amount of sunlight that enters a building. This can be done for temperature purposes or for lighting purposes. Adjusting the mix of outside air and recirculated air can be used to control particulates, allergens, and air freshness.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 9, Wang in view of Fan discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Fan discloses:
wherein the predictive model of the neural network comprises weights used by the neural network inference engine. [See Fan, ¶ 0039 discloses that the machine learning model 153 is defined by an architecture with a certain number of layers and nodes, with biases and weighted connections (parameters) between the nodes. During training 510, the training module determines the values of parameters (e.g., weights and biases) of the machine learning model 153, based on a set of training samples.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 10, this claim recites analogous limitations to claim 1 in the form of “A method” rather than “A computing device”, and is therefore rejected on the same premise.  

Regarding claim 11, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.  The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 15, this claim recites analogous limitations to claim 6, and is therefore rejected on the same premise.  

Regarding claim 16, this claim recites analogous limitations to claim 7, and is therefore rejected on the same premise.  

Regarding claim 17, this claim recites analogous limitations to claim 8, and is therefore rejected on the same premise.  The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 8.

Regarding claim 18, this claim recites analogous limitations to claim 9, and is therefore rejected on the same premise.  

Regarding claim 19, this claim recites analogous limitations to claim 1 in the form of “A non-transitory computer program product” rather than “A computing device”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 19 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Wang discloses
A non-transitory computer program product comprising instructions executable by a processing unit of a computing device, [See Wang, ¶ 0068, 0074 discloses a non-transitory memory with instructions to be executed by a processor.]

Regarding claim 20, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise. The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 21, this claim recites analogous limitations to claim 6, and is therefore rejected on the same premise.

Regarding claim 22, this claim recites analogous limitations to claim 7, and is therefore rejected on the same premise.

Regarding claim 23, this claim recites analogous limitations to claim 8, and is therefore rejected on the same premise. The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 8.

Regarding claim 24, this claim recites analogous limitations to claim 9, and is therefore rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10573134 B1			Zalewski; Gary M. et al.
US 20200211154 A1			Ng; Him Wai et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486